admitted to practice in 2011, also failed to complete his required TIP
                mentoring program or pay his 2012 bar dues.' Pilkington did not respond
                to the complaint against him and did not appear at the disciplinary panel's
                hearing on the matter, and the case proceeded on a default basis. 2 The
                panel recommended that Pilkington be suspended from the practice of law
                for five years and one day, that he be required to pay restitution to the
                client whose divorce paperwork he never filed, and that he be required to
                pay the costs of the disciplinary proceedings. 3
                              This court's automatic review of a disciplinary panel's findings
                and recommendations is de novo, SCR 105(3)(b); In re Discipline of Stuhff
                108 Nev. 629, 633, 837 P.2d 853, 855 (1992), and therefore, while the
                panel's recommendations are persuasive, we "must examine the record
                anew and exercise independent judgment," In re Discipline of Schaefer,
                117 Nev. 496, 515, 25 P.3d 191, 204 (2001). In determining the
                appropriate discipline, this court has considered four factors to be
                weighed: "the duty violated, the lawyer's mental state, the potential or
                actual injury caused by the lawyer's misconduct, and the existence of
                aggravating or mitigating factors." In re Lerner, 124 Nev. 1232, 1246, 197
P.3d 1067, 1077 (2008).

                      1 Pilkington is currently administratively suspended from the
                practice of law for these failures. He is also on suspension for failing to
                comply with CLE requirements.

                      2 The panel found that the state bar attempted to have Pilkington
                personally served with the pleadings regarding the complaint against him.
                The process server indicated that he made 11 unsuccessful attempts to
                serve Pilkington.

                      3 The panel's recommendation was by a 4-1 vote; it is not clear what
                the dissenting member would recommend.

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) I947A
                              Having reviewed the record, we conclude that the panel's
                recommendation is appropriate. Accordingly, Pilkington is suspended
                from the practice of law in Nevada for five years and one day commencing
                from the date of this order. To be reinstated to the practice of law,
                Pilkington must successfully petition for reinstatement, SCR 102(2),
                successfully complete the bar examination. SCR 116(5), and pay the
                restitution set forth above. Pilkington shall pay the costs of the
                disciplinary proceedings, excluding bar counsel and staff salaries, within
                30 days of receipt of the state bar's bill of costs. The state bar shall comply
                with SCR 121.1. 4
                              It is so ORDERED.


                                            A--\t.t.tivatt • C.J.
                                         Hardesty


                  ClAfit                   , Jr.
                Parraguirre


                                                                                         J.
                                                            Saitta


                              vv v
                                           , J
                Gibbons                                     Pickering




                      4 Docket  No. 67969 is a petition by bar counsel under SCR 111(4)
                informing this court that Pilkington was convicted of one count of DUI,
                first offense, and that Pilkington failed to inform the state bar of the
                conviction under SCR 111(2). In light of Pilkington's suspension from the
                practice of law, we will take no action on the petition in Docket No. 67969.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 19(0A
                 cc: Chair, Southern Nevada Disciplinary Board
                      State Bar of Nevada/Las Vegas
                      Thomas D. Pilkington
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A    e